DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/2/2021 have been fully considered but they are not persuasive.
With respect to applicant arguments directed to Otsuka failing to teach or suggest new limitations recited in claims 1 and 13 (see Remarks filed 3/2/2021 on P6-7), this is not found to be persuasive because Otsuka teaches maintaining a “second predetermined temperature” of 700°C between times t8 and t9 which satisfies the claim limitation.  It is further noted that the limitation "the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated" is considered to be met by Otsuka because instant claims 1 and 13 do not, in fact, recite any of structure being formed of stainless steel.  Thus, under broadest reasonable interpretation of said claim, the limitation is considered to be met as long as the second predetermined temperature is greater than 475°C (stainless steel embrittlement) and/or any temperature if the prior art does not disclose any stainless steel structure since stainless steel embrittlement is eliminated if no stainless steel is present.
With respect to applicant’s arguments directed to Yaguchi and Liu (see Remarks filed 3/2/2021 on P7), said references are not relied upon to teach or suggest any of the features argued above.

Claim Objections
Claims 1-11 and 13 are objected to because of the following informalities:  
Claim 1 recites the limitation "the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated".  This limitation is unclear because claim 1 does not recite any structure formed of stainless steel.  Thus, under broadest reasonable interpretation of said claim, the limitation is considered to be met as long as the second predetermined temperature is greater than 475°C (stainless steel embrittlement) and/or any temperature if the prior art does not disclose any stainless steel structure since stainless steel embrittlement is eliminated if no stainless steel is present.
Similarly, claim 13 recites the limitation "the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated".  This limitation is unclear because claim 1 does not recite any structure formed of stainless steel.  Thus, under broadest reasonable interpretation of said claim, the limitation is considered to be met as long as the second predetermined temperature is greater than 475°C (stainless steel embrittlement) and/or any temperature if the prior art does not disclose any stainless steel structure since stainless steel embrittlement is eliminated if no stainless steel is present.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-8 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otsuka et al. (US 2011/0217603).
Regarding claim 1, Otsuka discloses a fuel cell system (solid oxide fuel cell, see Title, Abstract, Fig. 1-11) comprising:
a fuel cell stack constituted by a plurality of cells, each of the cells including a fuel electrode, an air electrode, and an electrolyte, and generating electric power through a reaction of a fuel gas and air (fuel cell assembly 12 for carrying out electrical generating reaction using fuel gas and an oxidant; fuel cell assembly 12 comprises fuel cell stacks 14 [0042], Fig. 1-5);
a casing that houses the fuel cell stack (housing 6 [0042]);
a temperature detector that detects a first temperature, the first temperature being a temperature of the fuel cell stack or a temperature inside the casing (generating chamber temperature sensor 142 estimates temperature of the fuel cell stack 14 [0084]); and 
a controller that is programmed based on the first temperature to allow an operation at a first predetermined temperature (control means, Abstract; any time between t1 and t8 during which power generating chamber temperature indicates operation of the fuel cell, Fig. 7), and is programmed to control such that the first temperature reaches and maintains a temperature higher than or equal to a second predetermined temperature for a predetermined time (power generating chamber temperature reaches and maintains a temperature of around 700°C during t8 to t9, Fig. 7), and programmed to then decrease the first temperature to the first predetermined temperature (control section includes on and off operating buttons [0071] such that the fuel cell temperature will cool and reach the ‘first predetermined temperature’ when turned off),
wherein the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated (“second predetermined temperature” of 700°C at time t8-t9 [0104], Fig. 7), and
the first predetermined temperature is lower than the second predetermined temperature (Fig. 7 shows power generation chamber temperature (“first temperature”) steadily increasing as it approaches 700°C such that the “first temperature” is necessarily lower than the “second predetermined temperature”).
Further regarding a limitation in claim 1 directed to the second predetermined temperature (“the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated”), it is noted that the claim does not recite any structure is actually formed of stainless steel.  Since the prior art does not disclose any stainless steel, stainless steel embrittlement is necessarily eliminated as stainless steel embrittlement cannot occur if stainless steel is not present.  Thus, power generating chamber temperature of 700°C during t8 to t9 in Fig. 7 of Otsuka is considered to satisfy the “second predetermined temperature”. 
Regarding claim 2, Otsuka discloses all of the claim limitations as set forth above.  Otsuka further discloses a fuel feeder that feeds the fuel gas to the fuel electrode (fuel supply source 30 [0044]); and an air feeder that feeds an oxidant gas to the air electrode (air supply source 40 [0044]), wherein the controller is further programmed to control at least one of an amount of the fuel gas fed by the fuel feeder and an amount of the oxidant gas fed by the air feeder such that the first temperature detected by the temperature detector reaches a temperature higher than or equal to the second predetermined temperature (Fig 7 shows controlling the fuel flow rate such that the power generating chamber temperature reaches 700°C at time t8).
Regarding claim 4, Otsuka discloses all of the claim limitations as set forth above.  Otsuka further discloses at least one of a combustor in which an anode off-gas discharged from the fuel electrode of the cells and a cathode off-gas discharged from the air electrode are burned and a combustion space having a combustion function (combustion chamber 18, residual fuel gas and residual oxidant not used in the electrical generation reaction is burned to produce exhaust gas [0043]), wherein the controller is further programmed to control an amount of the fuel gas fed by the fuel feeder such that a temperature of the fuel cell stack reaches a temperature higher than or equal to the second predetermined temperature for the predetermined time (Fig 7 shows controlling the fuel flow rate such that the power generating chamber temperature reaches 700°C at time t8).
Regarding claim 5, Otsuka discloses all of the claim limitations as set forth above.  Otsuka further discloses the controller is further programmed to control an amount of the oxidant gas fed by the air feeder such that a temperature of the fuel cell stack reaches a temperature higher than or equal to the second predetermined temperature for the predetermined time (Fig. 7 shows controlling the reforming air flow rate such that the power generating chamber temperature reaches 700°C at time t8).
Regarding claim 6, Otsuka discloses all of the claim limitations as set forth above.  Otsuka further discloses the second predetermined temperature is 590°C or higher (700°C at time t8, Fig. 7).
Regarding claim 7, Otsuka discloses all of the claim limitations as set forth above.  Although Otsuka does not expressly disclose the predetermined time is 1 minute to 60 seconds, the claimed time range would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize the efficiency of fuel generated at the reformer within the SR2 region during times t8 to t9 taking into consideration the demands of the fuel cell.
Regarding claim 8, Otsuka discloses all of the claim limitations as set forth above.  Otsuka further discloses the controller is programmed to control at least one of an amount of the fuel gas fed by the fuel feeder and an amount of the oxidant gas fed by the air feeder during power generation such that a temperature of the fuel cell stack periodically reaches, at particular intervals, a temperature higher than or equal to the second predetermined temperature for the predetermined time (Fig. 7 shows controlling the fuel flow rate and the reforming air flow rate such that the power generating chamber temperature reaches 700°C at time t8).

Regarding claim 13, Otsuka discloses an electrochemical system (solid oxide fuel cell, see Title, Abstract, Fig. 1-11) comprising:
an electrochemical stack constituted by a plurality of cells, each of the cells including a fuel electrode, an air electrode, and an electrolyte, and generating electric power through a reaction of a fuel gas and air (fuel cell assembly 12 for carrying out electrical generating reaction using fuel gas and an oxidant; fuel cell assembly 12 comprises fuel cell stacks 14 [0042], Fig. 1-5); 
a casing that houses the electrochemical stack (housing 6 [0042]);
a temperature detector that detects a first temperature, the first temperature being a temperature of the electrochemical stack or a temperature inside the casing (generating chamber temperature sensor 142 estimates temperature of the fuel cell stack 14 [0084]); and
a controller that is programmed based on the first temperature to allow an operation at a first predetermined temperature (control means, Abstract; any time between t1 and t8 during which power generating chamber temperature indicates operation of the fuel cell, Fig. 7), and is programmed to control such that the first temperature reaches and maintains a temperature higher than or equal to a second predetermined temperature for a predetermined time (power generating chamber temperature reaches and maintains a temperature of around 700°C during t8 to t9, Fig. 7), and programmed to then decrease the first temperature to the first predetermined temperature (control section includes on and off operating buttons [0071] such that the fuel cell temperature will cool and reach the ‘first predetermined temperature’ when turned off),
wherein the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated (“second predetermined temperature” of 700°C at time t8-t9 [0104], Fig. 7), and
the first predetermined temperature is lower than the second predetermined temperature (Fig. 7 shows power generation chamber temperature (“first temperature”) steadily increasing as it approaches 700°C such that the “first temperature” is necessarily lower than the “second predetermined temperature”).
Further regarding a limitation in claim 13 directed to the second predetermined temperature (“the second predetermined temperature is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated”), it is noted that the claim does not recite any structure is actually formed of stainless steel.  Since the prior art does not disclose any stainless steel, stainless steel embrittlement is necessarily eliminated as stainless steel embrittlement cannot occur if stainless steel is not present.  Thus, power generating chamber temperature of 700°C during t8 to t9 in Fig. 7 of Otsuka is considered to satisfy the “second predetermined temperature”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. (US 2011/0217603), as applied to claims 1-2, 4-8 and 13 above, in view of Liu et al. (US 2013/0209904).
Regarding claim 9, Otsuka discloses all of the claim limitations as set forth above.  However, Otsuka does not disclose the electrolyte in the cells constituting the fuel cell stack is a proton conductor.
Liu discloses both proton and mixed ion conductors for SOFC use which include Yttria-doped BaZrO3 (BYZ) ([0010], Table 1, [0024]). 
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known solid oxide fuel cell comprising a Y doped BaZrO3 electrolyte was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Regarding claim 10, Otsuka discloses all of the claim limitations as set forth above.  However, Otsuka does not disclose the electrolyte is formed of BaxZryMzO3-δ, where M is at least one element selected from the group consisting of Sc, In, Lu, Yb, Tm, Er, Y, Ho, Dy, and Gd and 0.9 ≤ x ≤ 1.0, 0.6 ≤ y ≤ 0.90, 0.1 ≤ z ≤ 0.4, and 2.70 ≤ 3 - δ ≤ 2.95 are satisfied.
Liu discloses both proton and mixed ion conductors for SOFC use which include Yttria-doped BaZrO3 (BYZ) ([0010], Table 1, [0024]), where doping levels range from 0 to 1 ([0024]).
An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Leapfrog Enterprises Inc. v. Fisher-Price Inc., 82 USPQ2d 1687 (Fed. Cir. 2007); see also KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007). 
The claim would have been obvious because a particular known solid oxide fuel cell electrolyte was recognized as part of the ordinary capabilities of one skilled in the art.   
The claim would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If the leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”  
It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is generally within the skill of the art. 
Further regarding the doping amount range, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Regarding claim 11, Otsuka discloses all of the claim limitations as set forth above.  However, Otsuka does not disclose the fuel cell stack is constituted by cells including a metal support.
Liu discloses a SOFC system comprising an interconnect formed of a metallic layer for providing electrical contact between cells ([0057]-[0058]), which can serve as the claimed “metal support”.
Otsuka and Liu are analogous art because they are concerned with the same field of endeavor, namely SOFC.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Otsuka by incorporating a metal interconnect because Liu teaches providing electrical contact between cells as well as being capable of stable within operating temperature.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The invention is drawn to a fuel cell system comprising, among other things, a controller programmed to control the first temperature of the fuel cell stack or inside the casing to reach and maintain a second predetermined temperature, which is a temperature at which 475°C embrittlement that occurs on stainless steel is eliminated, for a predetermined time, and wherein the fuel cell stack, the casing that houses the fuel cell stack and at least one member disposed in the casing with the fuel cell stack are formed of stainless steel.
The closest prior art is Otsuka et al. (US 2011/0217603) which discloses a solid oxide fuel cell (see Title, Abstract, Fig. 1-11) and a control means for startup operation of the solid oxide fuel cell (see Fig. 7).  However, Otsuka fails to teach or suggest that any of the structure is formed of stainless steel.   Although it is known in the art for case and guide members inside the case to be made of stainless less (Yaguchi et al. (US 2010/0248056) Title, Abstract, [0088], [0095], [0103]) and an interconnect formed of a metallic layer for providing electrical contact between cells (Liu et al. (US 2013/0209904) [0057]-[0058]), one of ordinary skill in the art would have no reasonable expectation of success when employing the same startup operation disclosed in Otsuka with a solid oxide fuel cell system comprising different materials (i.e., substituting the materials of the case, guide members inside the case and interconnect with stainless).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES LEE whose telephone number is (571)270-7937.  The examiner can normally be reached on M-F: 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/James Lee/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        6/5/2021